           Case 3:18-cv-02375-VC Document 108 Filed 01/28/20 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
 1
                               NORTHERN DISTRICT OF CALIFORNIA
 2
                                                     )
 3 UNILOC USA, INC., UNILOC                          )
   LUXEMBOURG, S.A., and                             ) Case No. 3:18-cv-02375-VC
 4
   UNILOC 2017 LLC,                                  )
 5                                                   ) STIPULATION AND [PROPOSED]
              Plaintiffs,                            ) ORDER OF DISMISSAL WITH
 6                                                   ) PREJUDICE
        vs.                                          )
 7                                                   )
   UBISOFT, INC.,                                    )
 8
                                                     )
 9                  Defendant.                       )

10          This stipulation is entered into by and among Plaintiffs Uniloc USA, Inc., Uniloc
11 Luxembourg, S.A., and Uniloc 2017 LLC (“Plaintiffs”) and Defendant Ubisoft, Inc. (“Defendant”)

12
     by and through their respective counsel.
13
            The Plaintiffs and Defendant hereby stipulate pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and
14
     subject to the approval of the Court, that: (1) all claims and counterclaims, if any, in this action
15

16 (Case No. 3:18-cv-02375-VC) are dismissed WITH PREJUDICE, with each party to bear its own

17 costs, expenses and attorneys’ fees. All other relief requested between the parties should be denied

18 as moot.

19
     IT IS SO STIPULATED.
20

21 Dated: January 24, 2020                 Respectfully submitted,

22                                         /s/ Mark C. Lang
                                           Michelle L. Marriott (admitted pro hac vice)
23                                         michelle.marriott@eriseip.com
                                           Eric A. Buresh (admitted pro hac vice)
24                                         eric.buresh@eriseip.com
                                           Mark C. Lang (admitted pro hac vice)
25
                                           mark.lang@eriseip.com
26                                         ERISE IP, P.A.
                                           7015 College Blvd., Suite 700
27                                         Overland Park, KS 66211
                                           Phone: (913)777-5600
28

     Case No. 3:18-cv-02375-VC                     Page 1     Stipulation of Dismissal with Prejudice
          Case 3:18-cv-02375-VC Document 108 Filed 01/28/20 Page 2 of 3




                                          Stephen S. Smith (SBN 166539)
 1                                        ssmith@stephensmithlaw.com
 2                                        LAW OFFICES OF STEPHEN S. SMITH, P.C.
                                          30700 Russell Rance Rd., Ste. 250
 3                                        Westlake Village, CA 91362
                                          Phone: (310)955-5824
 4                                        Fax: (310)955-5824
 5                                        Counsel For Defendant Ubisoft, Inc.
 6

 7
                                          /s/ Aaron S. Jacobs
 8                                        James J. Foster
                                          Aaron S. Jacobs (CA No. 214953)
 9                                        PRINCE LOBEL TYE LLP
10                                        One International Place, Suite 3700
                                          Boston, MA 02110
11                                        Tel: (617) 456-8000
                                          jfoster@princelobel.com
12                                        ajacobs@princelobel.com
13                                        Attorneys for Plaintiffs Uniloc USA, Inc.,
14                                        Uniloc Luxembourg, S.A., and Uniloc 2017 LLC

15                                   ATTESTATION OF E-FILER

16          In compliance with Local Rule 5-1(i), the undersigned ECF user whose identification and
17 password are being used to file this document, hereby attests that all signatories have concurred in

18 the filing of this document.

19
     Dated: January 24, 2020                               /s/ Aaron S. Jacobs
20

21

22

23

24

25

26
27

28

     Case No. 3:18-cv-02375-VC                    Page 2      Stipulation of Dismissal with Prejudice
           Case 3:18-cv-02375-VC Document 108 Filed 01/28/20 Page 3 of 3




 1                  [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE

 2          CAME ON THIS DAY for consideration of the Stipulation of Dismissal With Prejudice of
 3 all claims and counterclaims asserted between plaintiffs Uniloc USA, Inc., Uniloc Luxembourg,

 4 S.A., and Uniloc 2017 LLC and defendant Ubisoft, Inc. in this case, and the Court being of the

 5 opinion that said motion should be GRANTED, it is hereby

 6
            ORDERED, ADJUDGED AND DECREED that all claims asserted in this suit between
 7
     plaintiffs Uniloc USA, Inc., Uniloc Luxembourg, S.A., and Uniloc 2017 LLC and defendant
 8
     Ubisoft, Inc. are hereby dismissed with prejudice.
 9
            It is further ORDERED that all attorneys’ fees and costs are to be borne by the party that
10
     incurred them. All other relief requested between the parties is denied as moot.
11

12
     Dated: January 28, 2020                      By:
13                                                      Judge Vince Chhabria
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Case No. 3:18-cv-02375-VC                    Page 3      Stipulation of Dismissal with Prejudice
